PER CURIAM.
ON REHEARING APPLICATION
Defendants’ application for rehearing, in part, adopts the rationale of the dissent and asserts that our original opinion was in error in stating that the trial court correctly held that Associates was a holder in due course and not susceptible to the contention that the note and mortgage were not “actually authentic.”
That statement was dicta and that issue should not have been addressed because our holding was that defendants had not met the strong burden of showing that the note and mortgage, which were authentic on their face, were not actually authentic. As the dissent recognizes, some defenses, which are not substantive, may be asserted against a holder in due course. Compare LSA-R.S. 10:3-301 through 3-307 and cases cited in original opinion and the dissent.
*1315With the above recognition of dicta in the original opinion, we deny defendants’ application for rehearing.